DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
Claims 18-21 recite the limitation, “A computer-readable storage media”. These claims have been found to be patent-eligible because the applicant explicitly discloses that the computer-readable media includes memory devices which “enable persistent and/or non-transitory data storage (i.e., in contrast to mere signal transmission)” in paragraph 0087 of the Specification when it states, “The computing system 1400 also includes a computer-readable media 1414, such as one or more memory devices that enable persistent and/or non-transitory data storage (i.e., in contrast to mere signal transmission), examples of which include random access memory (RAM), non-volatile memory (e.g., any one or more of a read-only memory (ROM), flash memory, EPROM, EEPROM, etc.), and a disk storage device.” 

Claim Rejections - 35 USC § 112
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (line 2) recites the limitation "the one or more sensors" in “The smart device of claim 1, wherein the one or more sensors include at least one of the following: an external motion-capture system; a camera of the smart device; or an infra-red sensor of the smart device.”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"angle-estimation module" in claim 1 (line 9), claim 2 (line 5), claim 3 (line 6), claim 4 (line 2), claim 11 (line 7), claim 18 (line 3) and claim 21 (line 2)
“tracker module” in claim 6 (line 2), claim 7 (line 1), claim 9 (line 10) and claim 18 (line 9)
“frequency selection module” in claim 11 (line 3) and claim 12 (line 2)
“radar-based application” in claim 8 (line 3)
Structural support is found for these limitations in the specification and drawings. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12 and 14, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over KAUNISTO (WO 2011104673 A1) in view of Johnson (US 5768477 A). 

Regarding claim 1, KAUNISTO discloses [Note: what KAUNISTO fails to disclose is strike-through]
A smart device (Page 4, lines 1-5, “The apparatus 2 is configured to use radar technology to detect a gesture 9, such as a hand gesture, and to interpret the detected gesture as a user input command. The user is therefore able to control the operation of the apparatus 2 without touching the apparatus 2.”; Fig. 1, element 2, “apparatus”) comprising: 
a radar system (Page 4, lines 1-5, “The apparatus 2 is configured to use radar technology to detect a gesture 9, such as a hand gesture, and to interpret the detected gesture as a user input command.”), the radar system including: 
an antenna array (Fig. 2 depicts array of receivers, 101, 102, 103) ; 
a transceiver coupled to the antenna array and configured to transmit and receive a radar signal via the antenna array, the radar signal reflected by at least one object (Fig. 1, apparatus 2 includes element 4, “transmitter” and elements 101, 102, 103 , “array of receivers” and Page 3, lines 26-28, “multiple radio receivers configured to receive the transmitted radio signals after having been at least partially reflected by an object or objects moving as a consequence of a gesture;”); 
a digital beamformer (Fig. 2, element 14, “controller”) coupled to the transceiver (Page 3, lines 31-32, “and a controller configured to interpret the detected attributes, for the receivers, as a user input associated with the gesture.”; therefore, controller is coupled to the receivers) and configured to generate beamforming data based on the received radar signal (Page 7, lines 24-29, “In one implementation (the Bartlett Beamformer), the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6'. The steering vector a(0 ) may be determined by simulation or calibration.”); and 
an angle-estimation module coupled to the digital beamformer (Fig. 2, element 14, “controller”; Page 8, lines 4-7, “In a further embodiment, the detected attribute is phase. The phase values of the radio signals 6' received at different sub-sets of the multiple receivers 10 can be used by the controller 14 to determine the direction of arrival of the radio signals 6' reflected from the moving object 8 for each sub-set.”; therefore, the controller performs the functions of the angle-estimation module) and configured to generate, (Page 7, lines 24-29, “In one implementation (the Bartlett Beamformer), the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6'. The steering vector a(0 ) may be determined by simulation or calibration.”), the angular probability data comprising a probability distribution (Page 7, lines 25-28 “the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6”) of an angular position of the at least one object (Page 7, lines 17-20, “In another embodiment, the detected attribute is phase. The phase values of the received radio signals 6' at the multiple receivers 10 can be used by the controller 14 to determine the direction of arrival (bearing) of the radio signals 6' reflected from the moving object 8…).

Johnson discloses, 
using machine learning (Col 4, lines 18-25, “A ‘training set’ of inputs to neural network 16 comprises a covariance matrix of values representing the training signal from a given angle of arrival. For each training set, weights within the neural network 16 are adjusted so that the output node associated with the correct azimuth will fire. For the various angles of arrival, the training sets are applied in random order, as opposed to stepping through the azimuth sequentially.”)
	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson to incorporate the feature of using machine learning to generate angular probability data based on the beamforming data. Both KAUNISTO and Johnson are considered analogous arts to the instant application as they both disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device, however, KAUNISTO fails to disclose the use of machine learning to generate the angular probability data. The use of machine learning to analyze and train radar data is very well-known in the art and would be an obvious feature to include into the features of KAUNISTO. Johnson specifically disclose this feature when it discloses the use of a neural network to train a model using “training data” to determine the angular probability data of the angle of arrival of the signals. The use of machine learning would allow for a more accurate determination of the angular probability of the signals by using weights to assign to the signals with greater strengths. Therefore, the incorporation of such a feature as disclosed by Johnson into the invention as disclosed by KAUNISTO would lead to a more efficient system. 


Regarding claim 2, the combination of KAUNISTO and Johnson discloses 
The smart device of claim 1. KAUNISTO further discloses, the angle-estimation module is configured to generate the angular probability data such that a first probability associated with the angular position of the at least one object is greater than a second probability associated with the angular ambiguity of the at least one object (Page 7, lines 17-29, “The direction of arrival of the received radio signals 6' is resolved based on the phase and possibly amplitude differences of the received signals 6' at the respective radio receivers 10. In one implementation (the Bartlett Beamformer), the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6'; therefore, the “the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 )” indicates angular probability data where the angular position of the at least one object is greater than a second probability associated with that object).
However, KAUNISTO fails to specifically disclose, wherein: 
the beamforming data includes at least two amplitude peaks that are representative of the angular position of the at least one object and an angular ambiguity of the at least one object; and 

Johnson discloses, 
the beamforming data includes at least two amplitude peaks that are representative of the angular position of the at least one object (Col. 4, lines 57-end of paragraph, For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”;) and an angular ambiguity of the at least one object (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield.; where angular ambiguities are inherently resolved in the process of machine learning); 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson to incorporate the feature of: the beamforming data includes at least two amplitude peaks that are representative of the angular position of the at least one object and an angular ambiguity of the at least one object. Both KAUNISTO and Johnson are considered analogous arts to the instant application as they both disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device, however, KAUNISTO fails to specifically disclose the beamforming data includes at least two amplitude peaks that are representative of the angular position of the at least one object and an angular ambiguity of the at least one object. Johnson specifically disclose this feature in the paragraph cited above. The identification of two or more amplitude peaks in the beamforming data allows for the recognition of the angle of arrival of signals with the greatest strength. By determining the amplitude peaks, a more accurate generation of the angular probability data can be created. Therefore, the incorporation of such a feature as disclosed by Johnson into the invention as disclosed by KAUNISTO would lead to a more efficient system. 

Regarding claim 4, the combination of KAUNISTO and Johnson discloses
The smart device of claim 1. KAUNISTO further discloses, wherein the angle-estimation module is configured to: 
accept, from one or more sensors, angular measurement data associated with different angles between the smart device and a user during a given time period (Page 19, lines 6-14,“As another example, in a camera application when a user activates a 'remote control' mode, the controller 14 turns the radar on and it is configured to interpret detected attributes, for the receivers, as a user input associated with a gesture and change the operation of the apparatus 2. A large scale gesture may produce a user input command which may, for example, take the picture after a very short delay or when the absence of movement or gestures has been detected. Alternatively, the absence of movement or gestures may produce a user input command which may, for example, take the picture after a very short delay.”), 

However, KAUNISTO fails to disclose, 
the angular measurement data representing truth data; 
accept other beamforming data associated with at least one other radar signal that is received during the given time period, the other beamforming data representing training data; 
execute a training procedure to determine machine-learning parameters based on the training data and the truth data; and 
generate the angular probability data using the machine-learning parameters.

Johnson discloses, 
the angular measurement data representing truth data (Col. 2 lines 34-35, “FIG. 4 illustrates the use of training sets and test sets to optimize the training process of the neural network.”); 
accept other beamforming data associated with at least one other radar signal that is received during the given time period, the other beamforming data representing training data (Col. 4, lines 18-25, “A ‘training set’ of inputs to neural network 16 comprises a covariance matrix of values representing the training signal from a given angle of arrival. For each training set, weights within the neural network 16 are adjusted so that the output node associated with the correct azimuth will fire. For the various angles of arrival, the training sets are applied in random order, as opposed to stepping through the azimuth sequentially.”); 
execute a training procedure to determine machine-learning parameters based on the training data and the truth data (Col. 4, lines 45-52, “FIG. 4 illustrates a training technique used to optimize the development of the weights of neural network 16. Each training set is divided into two subsets: the first and larger subset (the training set) is used to determine the weighting parameters and the smaller subset (the test set) is used as an "unknown" input to measure the convergence of the training process. After several iterations of training sets, one of the test sets is applied to evaluate the squared error at the output.”); and 
generate the angular probability data using the machine-learning parameters (Col 4, lines 18-25, “A ‘training set’ of inputs to neural network 16 comprises a covariance matrix of values representing the training signal from a given angle of arrival. For each training set, weights within the neural network 16 are adjusted so that the output node associated with the correct azimuth will fire. For the various angles of arrival, the training sets are applied in random order, as opposed to stepping through the azimuth sequentially.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson to incorporate the features of: the angular measurement data representing truth data; accept other beamforming data associated with at least one other radar signal that is received during the given time period, the other beamforming data representing training data; execute a training procedure to determine machine-learning parameters based on the training data and the truth data; and generate the angular probability data using the machine-learning parameters. Both KAUNISTO and Johnson are considered analogous arts to the instant application as they both disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device, however, KAUNISTO fails to specifically disclose the use of a machine-learned network and the features mentioned above. Johnson specifically discloses these features when it discloses the process of training the neural network to determine the angular probability data. These features are common features used in training a machine-learned model and are disclosed by Johnson to generate angular probability data. The incorporation of the features of: the angular measurement data representing truth data; accept other beamforming data associated with at least one other radar signal that is received during the given time period, the other beamforming data representing training data; execute a training procedure to determine machine-learning parameters based on the training data and the truth data; and generate the angular probability data using the machine-learning parameter, would allow for an efficient training of the neural network using training data and truth data and lead to more accurate results. Therefore, incorporation of such features as disclosed by Johnson into the invention as disclosed by KAUNISTO would lead to a more efficient system. 

Regarding claim 5, KAUNISTO further discloses 
The smart device of claim 1, wherein the one or more sensors include at least one of the following: 
an external motion-capture system; 
a camera of the smart device (Page 10, lines 6-9, “As another example, in a camera application when a user activates a 'remote control' mode, the controller 14 turns the radar on and it is configured to interpret detected attributes, for the receivers, as a user input associated with a gesture and change the operation of the apparatus 2.”); or 
an infra-red sensor of the smart device.

Regarding claim 6, KAUNISTO further discloses
The smart device of claim 1, wherein the radar system includes a tracker module (Page 8, lines 23-24, “The algorithms for positioning using attributes may be used to position the object 8 at each moment in time.”, where the controller implements the functions of the tracker module) coupled to the angle-estimation module (Fig. 1, “controller”, where the controller implements the functions of the angle-estimation module) and configured to determine the angular position of the at least one object based on the angular probability data (Page 7, lines 17-29, “In another embodiment, the detected attribute is phase. The phase values of the received radio signals 6' at the multiple receivers 10 can be used by the controller 14 to determine the direction of arrival (bearing) of the radio signals 6' reflected from the moving object 8…In one implementation (the Bartlett Beamformer), the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6'. The steering vector a(0 ) may be determined by simulation or calibration.”).

Regarding claim 7, KAUNISTO further discloses
The smart device of claim 6, wherein the tracker module (Page 8, lines 23-24, “The algorithms for positioning using attributes may be used to position the object 8 at each moment in time.”; where the functions of the “tracker module” are implemented by the controller) is configured to: 
track the at least one object based on a previously-measured angular position (Page 8, lines 18-26, “The different directions of arrival (bearings) for the different sub-sets may be used to estimate the position of the moving object using triangulation. The controller may additionally use the detected parameter(s), for the multiple receivers 10, in the interpretation of the object's position…The algorithms for positioning using attributes may be used to position the object 8 at each moment in time. In this way, quite complex gestures that involve movement in three dimensions may be detected and used as user input commands.”); and
determine the angular position of the at least one object based on the previously- measured angular position (Page 8, lines 18-26, “The different directions of arrival (bearings) for the different sub-sets may be used to estimate the position of the moving object using triangulation. The controller may additionally use the detected parameter(s), for the multiple receivers 10, in the interpretation of the object's position…The algorithms for positioning using attributes may be used to position the object 8 at each moment in time. In this way, quite complex gestures that involve movement in three dimensions may be detected and used as user input commands.”, therefore, the angular position of the object is being determined at each moment in time and used to determine the next angular position of the object).

Regarding claim 8, KAUNISTO further discloses
The smart device of claim 6, further comprising: 
a radar-based application coupled to the tracker module (Fig. 1 depicts a radar application coupled to the controller) and configured to control an operation of the smart device based on the angular position of the at least one object (Page 4, lines 2-5, “The apparatus 2 is configured to use radar technology to detect a gesture 9, such as a hand gesture, and to interpret the detected gesture as a user input command. The user is therefore able to control the operation of the apparatus 2 without touching the apparatus 2.”).

Regarding claim 9, the combination of KAUNISTO and Johnson discloses
The smart device of at least one of claim 6.  KAUNISTO further discloses [Note: what KAUNISTO fails to disclose is strike-through], wherein: 
the radar system (Page 4, lines 1-5, “The apparatus 2 is configured to use radar technology to detect a gesture 9, such as a hand gesture, and to interpret the detected gesture as a user input command. The user is therefore able to control the operation of the apparatus 2 without touching the apparatus 2.”) includes (implemented by the “controller”, Fig. 1, element 14), the digital beamformer (implemented by the “controller”, Fig. 1, element 14), and the tracker module (implemented by the “controller”, Fig. 1, element 14); 
the digital beamformer (Fig. 2, element 14, “controller”)  is configured to: 


the tracker module (Page 8, lines 23-24, “The algorithms for positioning using attributes may be used to position the object 8 at each moment in time.”) is configured to determine the angular position of the at least one object (Page 7, lines 17-29, “In another embodiment, the detected attribute is phase. The phase values of the received radio signals 6' at the multiple receivers 10 can be used by the controller 14 to determine the direction of arrival (bearing) of the radio signals 6' reflected from the moving object 8…In one implementation (the Bartlett Beamformer), the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6'. The steering vector a(0 ) may be determined by simulation or calibration.”) 

Johnson discloses [Note: elements in brackets are already disclosed by KAUNISTO], 
the radar system includes a machine-learned module (Col 4, lines 18-25, “A ‘training set’ of inputs to neural network 16 comprises a covariance matrix of values representing the training signal from a given angle of arrival. For each training set, weights within the neural network 16 are adjusted so that the output node associated with the correct azimuth will fire. For the various angles of arrival, the training sets are applied in random order, as opposed to stepping through the azimuth sequentially.”)
the digital beamformer is configured to: 
dynamically adjust beamforming weights using the machine learning (Col 4, lines 18-25, “A ‘training set’ of inputs to neural network 16 comprises a covariance matrix of values representing the training signal from a given angle of arrival. For each training set, weights within the neural network 16 are adjusted so that the output node associated with the correct azimuth will fire. For the various angles of arrival, the training sets are applied in random order, as opposed to stepping through the azimuth sequentially.”)
; and 
generate the beamforming data using the adjusted beamforming weights (Col. 4, lines 45-52, “FIG. 4 illustrates a training technique used to optimize the development of the weights of neural network 16. Each training set is divided into two subsets: the first and larger subset (the training set) is used to determine the weighting parameters and the smaller subset (the test set) is used as an "unknown" input to measure the convergence of the training process. After several iterations of training sets, one of the test sets is applied to evaluate the squared error at the output.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson to incorporate the features of: the radar system includes a machine-learned module; the digital beamformer is configured to, dynamically adjust beamforming weights using the machine learning and generate the beamforming data using the adjusted beamforming weights. Both KAUNISTO and Johnson are considered analogous arts to the instant application as they both disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device, however, KAUNISTO fails to specifically disclose the use of a machine-learned network and the features mentioned above. Johnson specifically discloses these features when it discloses the process of training the neural network to determine the angular probability data by adjusting the weights of the beamforming data and using the adjusted data as input to the model to further train the neural network. These features are common features used in training a machine-learned model and are disclosed by Johnson. The incorporation of the features of: the radar system includes a machine-learned module; the digital beamformer is configured to, dynamically adjust beamforming weights using the machine learning and generate the beamforming data using the adjusted beamforming weights, would allow for an efficient training of the neural network using weighted data and lead to more accurate results. Therefore, incorporation of such features as disclosed by Johnson into the invention as disclosed by KAUNISTO would lead to a more efficient system. 

Regarding claim 10, the combination of KAUNISTO and Johnson discloses
The smart device of claim 1. However, KAUNISTO fails to disclose,  wherein the angle-estimation module includes at least one of the following: 
a partially-connected layer; 
a fully-connected layer; 
a convolutional layer; 
a long short-term memory layer; or 
a pooling layer.

Johnson discloses, 
wherein the angle-estimation module includes at least one of the following: 
a partially-connected layer; 
a fully-connected layer (Fig. 3 depicts a fully connected neural network); 
a convolutional layer; 
a long short-term memory layer; or 
a pooling layer.

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson to incorporate the features of: wherein the angle-estimation module includes at least one of the following: a partially-connected layer; a fully-connected layer; a convolutional layer; a long short-term memory layer; or a pooling layer. Both KAUNISTO and Johnson are considered analogous arts to the instant application as they both disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device, however, KAUNISTO fails to specifically disclose the use of a machine-learned network and the features mentioned above. Johnson specifically discloses this feature when it discloses the neural network used to train the data as a fully-connected neural network. The use of a fully-connected neural network is advantageous as no special assumptions need to be made about the input and the model can be interoperable across different systems. Therefore, incorporation of such features as disclosed by Johnson into the invention as disclosed by KAUNISTO would lead to a more efficient system. 

Regarding claim 11, KAUNISTO further discloses
The smart device of claim 1, further comprising: 
a frequency selection module coupled to the transceiver (FIG. 1, “controller”, where the controller implements the functions of the frequency selection module)  and configured to: 
select a frequency sub-spectrum (Page 21, lines 17-23, “Referring to Figure 1 , the radio transmitter 4 may, in some embodiments, be configured to transmit at multiple different center frequencies and multiple frequency bands. Different countries allow different frequencies to be used for radar purposes. The apparatus 2 may be configured to operate at multiple frequencies and, when incorporated with a mobile cellular telephone could determine and use suitable frequencies based on the country information the cellular telephone receives from a cellular network.”); and 
cause the transceiver to transmit the radar signal using the frequency sub- spectrum (Page 21, lines 17-23, “Referring to Figure 1 , the radio transmitter 4 may, in some embodiments, be configured to transmit at multiple different center frequencies and multiple frequency bands. Different countries allow different frequencies to be used for radar purposes. The apparatus 2 may be configured to operate at multiple frequencies and, when incorporated with a mobile cellular telephone could determine and use suitable frequencies based on the country information the cellular telephone receives from a cellular network.”), 
wherein the angle-estimation module is configured to resolve angular ambiguities in the beamforming data based on the frequency sub-spectrum to generate the angular probability data (Page 7, lines 17-29, “In another embodiment, the detected attribute is phase. The phase values of the received radio signals 6' at the multiple receivers 10 can be used by the controller 14 to determine the direction of arrival (bearing) of the radio signals 6' reflected from the moving object 8…In one implementation (the Bartlett Beamformer), the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6'. The steering vector a(0 ) may be determined by simulation or calibration.”, where “determining the Θ that maximizes a.sup.H(0 ) R a(0)” is tantamount to resolving angular ambiguities).

Regarding claim 12, KAUNISTO further discloses
The smart device of claim 11, wherein: 
the frequency selection module is further configured to: 
select a single frequency sub-spectrum (Page 21, lines 17-23, “Referring to Figure 1 , the radio transmitter 4 may, in some embodiments, be configured to transmit at multiple different center frequencies and multiple frequency bands. Different countries allow different frequencies to be used for radar purposes. The apparatus 2 may be configured to operate at multiple frequencies and, when incorporated with a mobile cellular telephone could determine and use suitable frequencies based on the country information the cellular telephone receives from a cellular network.”); or 
select at least two frequency sub-spectrums; and 
the digital beamformer is configured to: 
generate a spatial response based on the single frequency sub-spectrum (Page 7, lines 17-29, “In another embodiment, the detected attribute is phase. The phase values of the received radio signals 6' at the multiple receivers 10 can be used by the controller 14 to determine the direction of arrival (bearing) of the radio signals 6' reflected from the moving object 8…In one implementation (the Bartlett Beamformer), the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6'. The steering vector a(0 ) may be determined by simulation or calibration.”); or 
generate a phase coherence map based on the at least two frequency sub spectrums.

Regarding claim 14, KAUNISTO discloses [Note: what KAUNISTO fails to disclose is strike-through]
A method comprising: 
transmitting and receiving a radar signal via an antenna array, the radar signal reflected by at least one object (Fig. 1, apparatus 2 includes element 4, “transmitter” and elements 101, 102, 103 , “array of receivers” and Page 3, lines 26-28, “multiple radio receivers configured to receive the transmitted radio signals after having been at least partially reflected by an object or objects moving as a consequence of a gesture;”) ; 
generating beamforming data based on the received radar signal (Page 6, lines 23-26, “The controller 14 is configured to interpret the detected attributes, for the multiple receivers, as a predetermined user input command and change the operation of the apparatus 2. The operation of the apparatus 2 is therefore changed without the user touching the apparatus as a result of the gesture.” and Page 7, lines 17-29, “In another embodiment, the detected attribute is phase. The phase values of the received radio signals 6' at the multiple receivers 10 can be used by the controller 14 to determine the direction of arrival (bearing) of the radio signals 6' reflected from the moving object 8…In one implementation (the Bartlett Beamformer), the normalized received power in each direction Θ is calculated by determining the Θ that maximizes a.sup.H(0 ) R a(0 ) , where a(0 ) is the steering vector of the array of multiple receivers 10 and R is the spatial covariance matrix of the received signals 6'. The steering vector a(0 ) may be determined by simulation or calibration.”); 



Johnson discloses, 
analyzing the beamforming data using the machine learning (Col 4, lines 18-25, “A ‘training set’ of inputs to neural network 16 comprises a covariance matrix of values representing the training signal from a given angle of arrival. For each training set, weights within the neural network 16 are adjusted so that the output node associated with the correct azimuth will fire. For the various angles of arrival, the training sets are applied in random order, as opposed to stepping through the azimuth sequentially.”) to determine a probability distribution of an angular position of the at least one object (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield. For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”) across two or more angular bins (Fig. 3, “output nodes” are tantamount to angular bins; Col. 4, lines 1-3, “For example, there might be 19 output nodes, each representing a 100 increment, from 00 to 1800”); and 
determining, based on the probability distribution, that an angular bin of the two or more angular bins is associated with the angular position of the at least one object (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield. For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson to incorporate the feature of: analyzing the beamforming data using the machine learning to determine a probability distribution of an angular position of the at least one object across two or more angular bins; and determining, based on the probability distribution, that an angular bin of the two or more angular bins is associated with the angular position of the at least one object. Both KAUNISTO and Johnson are considered analogous arts to the instant application as they both disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device, however, KAUNISTO fails to specifically disclose analyzing the beamforming data using the machine learning to determine a probability distribution of an angular position of the at least one object across two or more angular bins; and determining, based on the probability distribution, that an angular bin of the two or more angular bins is associated with the angular position of the at least one object. Johnson specifically discloses these features in the paragraphs cited above. The identification of two or more bins (output nodes) indicating the angular position of an object helps in the machine learning process to further train the data. Therefore, the incorporation of such a feature as disclosed by Johnson into the invention as disclosed by KAUNISTO would lead to a more efficient system. 

Regarding claim 15, the combination of KAUNISTO and Johnson discloses 
The method of claim 14. However, KAUNISTO fails to specifically disclose, 
wherein: 
the two or more angular bins include a first angular bin and a second angular bin; 
the beamforming data includes at least two amplitude peaks that are representative of the angular position of the at least one object and an angular ambiguity of the at least one object; and 
the analyzing of the beamforming data comprises generating the probability distribution such that the first angular bin associated with the angular position of the at least one object has a higher probability than the second angular bin associated with the angular ambiguity of the at least one object.

Johnson discloses, 
wherein: 
the two or more angular bins include a first angular bin and a second angular bin (Fig. 3, “output nodes” are tantamount to angular bins; Col. 4, lines 1-3, “For example, there might be 19 output nodes, each representing a 100 increment, from 00 to 1800”); 
the beamforming data includes at least two amplitude peaks that are representative of the angular position of the at least one object and an angular ambiguity of the at least one object (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield. For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”; where angular ambiguities are inherently resolved in the process of machine learning); and 
the analyzing of the beamforming data comprises generating the probability distribution such that the first angular bin associated with the angular position of the at least one object has a higher probability than the second angular bin associated with the angular ambiguity of the at least one object (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield. For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”; where angular ambiguities are inherently resolved in the process of machine learning and where the strength of the firing of each output nodes indicates the higher probability in one angular bin over another).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson to incorporate the feature of: wherein: the two or more angular bins include a first angular bin and a second angular bin; the beamforming data includes at least two amplitude peaks that are representative of the angular position of the at least one object and an angular ambiguity of the at least one object; and the analyzing of the beamforming data comprises generating the probability distribution such that the first angular bin associated with the angular position of the at least one object has a higher probability than the second angular bin associated with the angular ambiguity of the at least one object. Both KAUNISTO and Johnson are considered analogous arts to the instant application as they both disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device, however, KAUNISTO fails to specifically disclose the feature mentioned above. Johnson specifically discloses these features in the paragraphs cited above. The firing strength of two or more bins (output nodes) indicates the angular probability of one bin over another.  The output of such data is used to further train the neural network and therefore, the incorporation of such features as disclosed by Johnson into the invention as disclosed by KAUNISTO would lead to a more efficient system. 

Regarding claim 17, the same cited section and rationale as claim 4 is applied. 

Regarding claim 18, the same cited section and rational as claim 1 is applied.  
KAUNISTO further discloses, 
 A computer-readable storage media comprising computer- executable instructions (Page 12, lines 13-17, “The detector 12 and/or the controller 14 may be implemented using instructions that enable hardware functionality, for example, by using executable computer program instructions in a general-purpose or special- purpose processor that may be stored on a computer readable storage medium (disk, memory etc) to be executed by such a processor.”)

Regarding claim 19, the same cited section and rational as claim 9 is applied.  
KAUNISTO further discloses, 
The computer-readable storage media of claim 18 (Page 12, lines 13-17, “The detector 12 and/or the controller 14 may be implemented using instructions that enable hardware functionality, for example, by using executable computer program instructions in a general-purpose or special- purpose processor that may be stored on a computer readable storage medium (disk, memory etc) to be executed by such a processor.”). 

Regarding claim 20, the same cited section and rational as claim 9 is applied.  
KAUNISTO further discloses, 
The computer-readable storage media of claim 19 (Page 12, lines 13-17, “The detector 12 and/or the controller 14 may be implemented using instructions that enable hardware functionality, for example, by using executable computer program instructions in a general-purpose or special- purpose processor that may be stored on a computer readable storage medium (disk, memory etc) to be executed by such a processor.”). 

Regarding claim 21, the same cited section and rationale as claim 4 is applied.
KAUNISTO further discloses, 
The computer-readable storage media of claim 18 (Page 12, lines 13-17, “The detector 12 and/or the controller 14 may be implemented using instructions that enable hardware functionality, for example, by using executable computer program instructions in a general-purpose or special- purpose processor that may be stored on a computer readable storage medium (disk, memory etc) to be executed by such a processor.”). 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KAUNISTO (WO 2011104673 A1) in view of Johnson (US 5768477 A) further in view of Wu (US 9562968 B2). 

Regarding claim 3, the combination of KAUNISTO and Johnson discloses 
The smart device of claim 1. KAUNISTO further discloses [Note: what KAUNISTO fails to disclose is strike-through], wherein: 
the at least one object comprises a first object and a second object (Page 3, lines 23-26, “The Figures schematically illustrate an apparatus 2 comprising: one or more radio transmitters 4 configured to transmit radio signals 6 that are at least partially reflected by an object or objects 8 moving as a consequence of a gesture 9”); 



Johnson discloses [Note: what Johnson fails to disclose is strike-through], 
the beamforming data includes at least three amplitude peaks (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield. For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”); and 
the angle-estimation module is configured to generate the angular probability data (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield. For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”).

Wu discloses, 
the beamforming data includes at least three amplitude peaks that are representative of a first angular position of the first object, a second angular position of the second object, and an angular ambiguity of the first object (Fig. 5 depicts the separation of the target (multiple targets shown) s in respective bins and the angular position of those targets in their respective bins; Fig. 7 depicts the peaks associated with the respective targets (3 targets shown) and Fig. 7 also depicts the angular position of each respective object).
the angle-estimation module is configured to generate the angular probability data such that both a first probability associated with the first angular position of the first object and a second probability associated with the second angular position of the second object are greater than a third probability associated with the angular ambiguity of the first object (Fig. 7; Col. 16, lines 50-57, “However, since the reference signal and each of the received signals may contain coherent interference due to multipath and/or repeated signals, thereby causing angular and temporal ambiguity in these signals, the present invention now applies sparsity-based processing to the converted, normalized received signals in the frequency domain to resolve any ambiguity and separate the signal of interest from coherent interference.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson and further with Wu to incorporate the features of: the beamforming data includes at least three amplitude peaks that are representative of a first angular position of the first object, a second angular position of the second object, and an angular ambiguity of the first object; and the angle-estimation module is configured to generate the angular probability data such that both a first probability associated with the first angular position of the first object and a second probability associated with the second angular position of the second object are greater than a third probability associated with the angular ambiguity of the first object. 
KAUNISTO and Johnson and Wu are considered analogous arts to the instant application as they all disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device. Additionally,  KAUNISTO discloses the reflection of the signals off of more than one object. However, KAUNISTO fails to specifically disclose the features of: the beamforming data includes at least three amplitude peaks that are representative of a first angular position of the first object, a second angular position of the second object, and an angular ambiguity of the first object; and the angle-estimation module is configured to generate the angular probability data such that both a first probability associated with the first angular position of the first object and a second probability associated with the second angular position of the second object are greater than a third probability associated with the angular ambiguity of the first object. Johnson specifically discloses the detection of more than one signal simultaneously from different directions. This would make it possible for Johnson to be able to detect more than one object. Johnson specifically discloses identifying 3 “amplitude peaks” which are the output nodes that are fired according to their angular probability.  The identification of amplitude peaks in the beamforming data allows for the recognition of the angle of arrival of signals with the greatest strength (where the signals are corresponding to multiple objects when two or more signals are received in a complex wavefield). By determining the amplitude peaks and the strength of those amplitude peaks (corresponding to probability), a more accurate generation of the angular probability data can be created.
However, Johnson fails to specifically disclose, the beamforming data includes at least three amplitude peaks that are representative of a first angular position of the first object, a second angular position of the second object, and an angular ambiguity of the first object and  the angle-estimation module is configured to generate the angular probability data such that both a first probability associated with the first angular position of the first object and a second probability associated with the second angular position of the second object are greater than a third probability associated with the angular ambiguity of the first object. These features are disclosed by Wu in its figures which depict the angular bins associated with each respective target and the peaks associated with the amplitude of detection for each object. Therefore, the incorporation such features as disclosed by Wu and Johnson into the invention as disclosed by KAUNISTO would be obvious improvements to the invention disclosed by KAUNISTO in its ability to use a machine-learning model and its capability to detect more than object and would ultimately lead to a more efficient system. 

Regarding claim 16, the combination of KAUNISTO and Johnson discloses
The method of claim 14. KAUNISTO further discloses [Note: what KAUNISTO fails to disclose is strike-through] wherein: 
the at least one object comprises a first object and a second object (Page 3, lines 23-26, “The Figures schematically illustrate an apparatus 2 comprising: one or more radio transmitters 4 configured to transmit radio signals 6 that are at least partially reflected by an object or objects 8 moving as a consequence of a gesture 9”); 





Johnson discloses [Note: what Johnson fails to disclose is strike-through], 
the two or more angular bins include a first angular bin, a second angular bin, and a third angular bin (Fig. 3, “output nodes” are tantamount to angular bins; Col. 4, lines 1-3, “For example, there might be 19 output nodes, each representing a 100 increment, from 00 to 1800”); 
the beamforming data includes at least three amplitude peaks (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield. For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”) 
the analyzing of the beamforming data comprises generating the probability distribution (Col. 4, lines 57-end of paragraph, “Once neural network 16 is trained, direction finding system 10 may be used to receive a complex wavefield comprised of two or more signals. The wavefield is sampled and the spatial covariance matrix is estimated as described above. Neural network 16 fires simultaneously on each output node that is associated with a direction of arrival of an incoming signal. The strength of the firing of each output node is used to estimate the number of signals in the received wavefield. For example, if three nodes fire, it can be concluded that there were three superposed input signals. Thus, neural network 16 provides an estimation of the number of signals in the wavefield and the direction of arrival of each. This wavefield decomposition process is performed in real time as wavefield samples are acquired, and this process is the normal testing mode of operation.”) 

Wu discloses, 
the beamforming data includes at least three amplitude peaks that are representative of a first angular position of the first object, a second angular position of the second object, and an angular ambiguity associated with the first object (Fig. 5 depicts the separation of the target (multiple targets shown) s in respective bins and the angular position of those targets in their respective bins; Fig. 7 depicts the peaks associated with the respective targets (3 targets shown) and Fig. 7 also depicts the angular position of each respective object); 
the analyzing of the beamforming data comprises generating the probability distribution such that both a first angular bin associated with the first angular position of the first object and a second angular bin associated with the second angular position of the second object have higher probabilities than a third angular bin associated with the angular ambiguity of the first object (Fig. 7; Col. 16, lines 50-57, “However, since the reference signal and each of the received signals may contain coherent interference due to multipath and/or repeated signals, thereby causing angular and temporal ambiguity in these signals, the present invention now applies sparsity-based processing to the converted, normalized received signals in the frequency domain to resolve any ambiguity and separate the signal of interest from coherent interference.”); and
the determining of the angular bin comprises determining that the first angular bin is associated with the first object and that the second angular bin is associated with the second object (Fig. 7 depicts the determination of the angular bin associated with each object).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KAUNISTO with Johnson and further with Wu to incorporate the features of: the beamforming data includes at least three amplitude peaks that are representative of a first angular position of the first object, a second angular position of the second object, and an angular ambiguity associated with the first object, the analyzing of the beamforming data comprises generating the probability distribution such that both a first angular bin associated with the first angular position of the first object and a second angular bin associated with the second angular position of the second object have higher probabilities than a third angular bin associated with the angular ambiguity of the first object and the determining of the angular bin comprises determining that the first angular bin is associated with the first object and that the second angular bin is associated with the second object. 
KAUNISTO and Johnson and Wu are considered analogous arts to the instant application as they all disclose the use of radar technology to determine angular probability of the direction of arrival of signals that are reflected off an object. KAUNISTO is very similar to the instant application as it discloses the use of the technology in a smart device. Additionally,  KAUNISTO discloses the reflection of the signals off of more than one object. However, KAUNISTO fails to specifically disclose the features of: the beamforming data includes at least three amplitude peaks that are representative of a first angular position of the first object, a second angular position of the second object, and an angular ambiguity of the first object; and the angle-estimation module is configured to generate the angular probability data such that both a first probability associated with the first angular position of the first object and a second probability associated with the second angular position of the second object are greater than a third probability associated with the angular ambiguity of the first object. Johnson specifically discloses the detection of more than one signal simultaneously from different directions. This would make it possible for Johnson to be able to detect more than one object. Johnson specifically discloses identifying 3 “amplitude peaks” which are the output nodes that are fired according to their angular probability.  The identification of amplitude peaks in the beamforming data allows for the recognition of the angle of arrival of signals with the greatest strength (where the signals are corresponding to multiple objects when two or more signals are received in a complex wavefield). By determining the amplitude peaks and the strength of those amplitude peaks (corresponding to probability), a more accurate generation of the angular probability data can be created.
However, Johnson fails to specifically disclose, the beamforming data includes at least three amplitude peaks that are representative of a first angular position of the first object, a second angular position of the second object, and an angular ambiguity associated with the first object, the analyzing of the beamforming data comprises generating the probability distribution such that both a first angular bin associated with the first angular position of the first object and a second angular bin associated with the second angular position of the second object have higher probabilities than a third angular bin associated with the angular ambiguity of the first object and the determining of the angular bin comprises determining that the first angular bin is associated with the first object and that the second angular bin is associated with the second object. These features are disclosed by Wu in its figures which depict the angular bins associated with each respective target and the peaks associated with the amplitude of detection for each object. Therefore, the incorporation such features as disclosed by Wu and Johnson into the invention as disclosed by KAUNISTO would be obvious improvements to the invention disclosed by KAUNISTO in its ability to use a machine-learning model and its capability to detect more than object and would ultimately lead to a more efficient system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ammar (US 5831570 A) is considered analogous art to the instant application as it discloses the generation of angular probability data associated with angular bins to determine object position. Ammar discloses in Column 15, lines 32-47, “Monopulse sharpening techniques improve target azimuth position accuracy over the real-beam imaging techniques described above. FIG. 9 illustrates the azimuth beam sharpening concept of the present invention. In FIG. 9 beam scan direction 212 is indicated by the arrow. Azimuth monopulse angle measurements of a distributed target 214 are used to accurately determine the azimuth position of significant radar reflectors. The Sum beam scan 216 of the scanned space is divided into small angular bins 218, 220, 222, . . . of 0.3 degrees or less, then target monopulse angles 224, 226, 228, . . . are weighted based on the intensity at that specific scan direction and a statistical probability of target extent is calculated based on the number of measurements 230 appearing in angular bins 218, 220, 25 222, . . .”. 
HIRAI (US 20200104613 A1) is considered analogous art to the instant application as it discloses the use of radar to determine the angular probability of an object in a specified grid region. HIRAI specifically discloses in paragraph 0075, “and detecting whether a vacant parking space is present at the angle based on a presence probability of an object assigned to the divided region (or grids) belonging to each of the first straight lines” (corresponding to a case of including only one angle).” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/
Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648